AchesoN, Circuit Judge.
Undoubtedly the final decree in the court below in this case is a joint decree against the three defendants, the Newark Lubricator Manufacturing Company, Charles Couse, and William H. Hedges. These parties were jointly interested in the suit, and the decree affects them all jointly. Yet only one of them, William H. Hedges, has appealed from the decree. His appeal was taken without previous summons and severanee, or any equivalent action, and no cause has been shown for the nonjoinder of his eodefendants in the appeal. Now, it has been held repeatedly by the supreme court, and is the settled rule in that court, that all the parties against whom a joint judgment or decree is rendered must unite in the writ of error or appeal, or it will be dismissed, unless there has been a summons and severance, or some like proceeding, or sufficient cause is shown for the nonjoinder. Masterson v. Herndon, 10 Wall. 416; Feibelman v. Packard, 108 U. S. 15, 1 Sup. Ct. Rep. 138; Estis v. Trabue, 128 U. S. 225, 9 Sup. Ct. Rep. 58. These decisions are conclusive here, and the appeal of William H. *644Hedges must be dismissed for want of the joinder therein of the other defendants.
Having reached this conclusion, we do not deem it necessary to consider the other reason urged in support of the motion to dismiss, namely, that the appeal was taken too late.
Appeal dismissed.